Citation Nr: 0000983	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-05 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision from the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO), which denied entitlement to an 
increased evaluation for PTSD.  The Board notes that in his 
April 1998 substantive appeal, the veteran requested a RO 
hearing.  However, in a February 1999 letter, the veteran's 
representative stated that the veteran was withdrawing his 
request for a personal hearing.  

The Board also notes that in November 1997 notice of 
disagreement as to the April 1997 rating decision, the 
veteran also raised a new claim for entitlement to service 
connection for hearing loss and tinnitus.  A review of the 
record reflects the RO has not addressed this claim.  
Therefore, the matter is referred to the RO for appropriate 
action.  

Finally, the Board notes that in May 1983, the veteran filed 
a claim for an increased evaluation for his anxiety neurosis.  
Based upon a review of the record, it appears that claim has 
not been addressed by the RO.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's PTSD has led to very substantial employment 
difficulty and has resulted in a high degree of social 
isolation.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1989); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1982).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was a German prisoner of war from February 1944 
until April 1945.  Service personnel records reflect the 
veteran received numerous citations and awards including the 
Distinguished Flying Cross Medal and the Air Medal with 
1st Silver Oak Leaf Cluster and 1st and 2nd Bronze Oak Leaf 
Clusters.  

In a February 1949 rating decision, the RO granted 
entitlement to service connection for an anxiety reaction, 
evaluated as 10 percent disabling, effective February 3, 
1949.

Upon VA examination dated in March 1952, the veteran reported 
periodically becoming morose and irritable for several days 
at a time.  The veteran reported that his symptoms were 
annoying and uncomfortable but did not handicap him in his 
work.  The veteran stated that he operated a fishing vessel, 
spending about 100 days at sea annually.  The examiner noted 
the veteran was restless, mildly tense, and somewhat 
apprehensive.  The veteran stammered from time to time during 
the examination.  The examiner noted no disturbances in 
orientation, memory, general knowledge, or intelligence.  No 
delusions or hallucinations were present, but the veteran did 
show obsessive compulsive features.  Judgment was noted as 
good.  The examiner noted the veteran showed adequate 
objective anxiety manifestations to correspond with the 
anxiety symptomatology which he reported.  A diagnosis of an 
anxiety reaction was noted.  

Upon VA mental examination dated in April 1997, the physician 
noted that the veteran had participated in a prisoner of war 
group since 1983.  The veteran reported that while on active 
duty, his plane was shot down over France.  The veteran 
parachuted to the ground, injuring both of his legs.  The 
veteran spent the next fourteen months as a German prisoner 
of war.  The veteran reported that while a prisoner of war, 
he along with eight thousand others was transported on a 
barge that was only equipped to hold one thousand people.  
The veteran also reported experiencing allied raids nightly 
while a prisoner of war and having to march five kilometers 
from one camp to another while shackled to other prisoners.  
The veteran reported brutalities of the Germans toward the 
prisoners as well as a lack of food and water.  

The veteran reported experiencing nightmares every night for 
the first ten years after his discharge from service.  The 
veteran stated that at that time he self-medicated himself 
with alcohol.  The veteran reported that he currently 
consumed only a moderate amount of alcohol.  The examiner 
noted the veteran's symptoms had continued throughout his 
adult life in varying intensity and consisted of occasional 
and unintentional obtrusive unpleasant memories while awake, 
usually when triggered by something that reminded him of war 
incidents.  The veteran described an exaggerated startle 
response and was always on guard.  The examiner noted that 
the veteran's work as an abalone diver indicated that he 
isolated himself socially.  It was also noted that he avoided 
incidents such as watching war movies, he was irritable, and 
could not relate to authority.  

The veteran reported feeling depressed intermittently and 
often anxious and irritable.  He denied any difficulty with 
concentration or memory.  The veteran reported sleeping only 
four to five hours nightly.  It was noted that the veteran 
did not believe that he could work for anyone.  The veteran's 
thought processes were noted as logical, coherent, and goal-
directed.  The veteran was pleasant, cooperative, affable, 
and maintained good eye contact.  The examiner noted the 
veteran did not appear depressed, but there was some anxiety 
as he discussed his war experiences.  The veteran was neither 
suicidal nor homicidal.  The examiner found no evidence of 
hallucinations, delusions, thought insertion, or thought 
projection.  The veteran's general fund of information was 
noted as good and his operational judgment appeared intact.  

The examiner opined that there was little doubt in his mind 
that the veteran did suffer from chronic post traumatic 
stress disorder.  Relevant diagnoses of mild to moderate PTSD 
and alcohol abuse in partial remission were noted.  The 
examiner also opined that while the veteran could probably 
work, his fatigue due to poor sleep, irritability, emotional 
isolation, and distracting preoccupations would cause 
moderate difficulty in his capacity to work with full 
efficiency.  

In an April 1997 rating decision, the RO determined that a 30 
percent evaluation was warranted for PTSD.  It was noted that 
the veteran's evaluation was changed from anxiety neurosis to 
PTSD in order to encompass the new diagnosis.  

An undated VA social work evaluation reflects a detailed 
account of the veteran's prisoner of war experiences.  It was 
noted that the veteran avoided crowded situations, movie 
theaters, sporting events, shopping malls, and parades.  It 
was also noted that the veteran was no longer overtly 
hypervigilant and vulnerable largely because he had found 
ways to control his environment through avoidance and 
isolation.  The report notes that the veteran went hungry as 
a prisoner of war and was also without shoes, and that he 
currently kept large amounts of food on hand and had many 
pairs of shoes.  It was noted that the veteran tried to stay 
busy, but when depressed he became morose and withdrawn.  

Upon VA prisoner of war examination dated in December 1998, 
the veteran reported that he had continued to have bad 
dreams, startle response, depression, association 
recollection, and intrusive recollection of memories related 
to his plane mission and captivity.  It was noted that he 
reported being able to "manage" with the support of his 
therapist and group therapy.  The veteran also reported that 
his anxiety and depression had gradually become worse over 
time.  The examiner noted the veteran was cooperative and 
talkative with no formal thought disorder and no impediment.  
The veteran's mood was noted as depressed and his affect was 
related with normal intensity.  The examiner noted no 
delusions or hallucinations.  Feelings of hopelessness and 
suicidal thoughts were also noted.  Insight and judgment were 
noted as good and his memory was noted as grossly intact.  
Relevant diagnoses of PTSD and alcohol abuse in remission 
were noted.  

The examiner noted the veteran had reduced motivation, that 
his relationships with others were seriously impaired and he 
had no effective relationships except with his immediate 
family.  The examiner opined that the veteran's employability 
was seriously impaired due to his difficulty in dealing with 
others, and carrying on any tasks involving relating to 
others was seriously impaired because of the veteran's 
irritability, difficulty in dealing with authority, anger, 
depression, anxiety, and difficulty concentrating.  It was 
also noted that the veteran did not have the ability to start 
or maintain a relationship with others.  

Upon VA joint examination dated in November 1998, the 
examiner noted that the veteran lived in a RV Mobile Park and 
continued to isolate himself from his neighbors.  

In a September 1999 supplemental statement of the case, the 
RO determined that a 50 percent evaluation was warranted for 
the veteran's PTSD.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 
7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities that pertains to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132.  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 
1 Vet. App. 308 (1991).  In light of the fact that the 
veteran filed his claim before November 7, 1996, the Board 
will evaluate his psychiatric disability in light of both the 
old and new criteria.

Under the current rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 50 percent evaluation is 
warranted for PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

PTSD manifested by occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Under the former rating criteria for PTSD effective prior to 
November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995), a 50 percent evaluation is assigned when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1995).

In light of the fact that the veteran arguably filed his 
claim for an increased evaluation in May 1983, the Board must 
also consider the regulations in effect in 1983 and any other 
changes prior to November 7, 1996.  Effective April 18, 1980, 
the veteran's disability was rated under the general rating 
formula for psychoneurotic disorders. Pursuant to those 
criteria, a 50 percent evaluation is warranted where the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is substantially 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in severe industrial impairment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1982).  

Where the ability to establish and maintain effective or 
favorable relationships with people is seriously impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain or retain employment, a 70 percent 
evaluation is warranted.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1982).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community 
with totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as "phantasy," confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1982).

Additional changes in the regulations regarding mental 
disorders were made effective January 19, 1988.  Pursuant to 
those changes, a 50 percent evaluation is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  Where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent evaluation is warranted.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1989).

Where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior and demonstrable inability to 
retain employment, a 100 percent evaluation is warranted.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1989).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (1999).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VA O.G.C. Prec. Op. No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  


Analysis
The psychiatric findings are not in total agreement.  In 
April 1997, it was felt that the veteran could still work, 
albeit with diminished efficiency.  By December 1998, impact 
of his psychiatric symptoms had rendered his employability 
considerably more problematic.  Moreover, his ability to 
interact with others, which has been a common thread in the 
medical documentation, had not improved.  Although the record 
is not without a measure of ambiguity, it appears that the 
veteran remains largely socially isolated and that most 
probably it is due to the effects of PTSD.  There is a clear 
pattern of distancing himself from other people reflected in 
the relevant medical reports.  In addition, it is at least 
arguable that PTSD has progressed to the point where it 
effectively precludes as a practical matter full-time 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).



ORDER

Entitlement to an evaluation in excess of 100 percent for 
PTSD is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

